DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1-	Claims 1-14, drawn to the circuit breaker, classified in class 335, and subclass 017.
2-	Claims 15-18, drawn to the method of monitoring a status of a circuit breaker, classified in class 29, subclass 622, H01F41/071.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the circuit breaker can be used without using the method of monitoring a status of a circuit breaker.
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-2B, claim 1.
Species 2: as shown in Figures 3A-5B. 
Species 3: as shown in Figures 6A-6B.
Species 4: as shown in Figures 7A-7B. 
The structures of species 1-4 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Examiner made telephone call to Mr. James Hwa on 5/19/2022.  Applicant agreed to elect Group 1, Species 1, Figures 1, 7A-7B, claims 1, 2, 4 and 6-14 with traverse, (see the attached email).  
Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada Mamoru (JP H0475225) in view of Patwardhan Subhash (CA 3034438). 
Regarding claim 1, Yamada discloses a monitor device comprising:
a light source (2) for emitting light; 
an optical sensor (3) for detecting light emitted by the light source (2); 
a handle (111) movable between different handle positions which correspond to different statuses, 
the handle (111) including a handle body (102) and a light control plate (1) which moves along with the handle body (102), 
the light control plate (1) having different light passage regions (11, 12 and the part between 11 and 12), each of which is configured to be positioned between the light source (2) and the optical sensor (3) when the handle (111) is moved to a corresponding one of the different handle positions, 
each of the different light passage regions (11, 12 and the part between 11 and 12) allowing a different amount of light emitted from the light source (2) to pass to the optical sensor (3) when positioned between the light source (2) and the optical sensor (3); and
a processor (4) configured to determine a status of the device based on the sensed amount of light which relates to a position of the handle.
Yamada does not disclose a circuit breaker.
Patwardhan discloses a circuit breaker (100) with the handle position detecting system (246, 247), relative to the handle (122), which detects the relative position of the handle (122, see Para. [0060-0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circuit breaker as taught by Patwardhan with Yamada’s device for the purpose of controlling the status of the device since a simple substitution of one known element for another [in the case alternative handle position detection methods], producing a predictable result, renders the claim obvious.
	
Regarding claim 4, which depends from claim 1, Yamada discloses:
one of the different light passage regions (the part between 11 and 12) comprises a solid region to prevent light emitted from the light source (2) from passing to the optical sensor (3).
Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada Mamoru (JP H0475225) in view of Patwardhan Subhash (CA 3034438), and further in view of Mackenzie et al. (US 5,493,279).
Regarding claim 9, which depends from claim 1, Yamada discloses:
the optical sensor comprises a photo diode receiver (3, 31).
However, Yamada does not disclose the light source comprises an LED transmitter.
Mackenzie discloses a circuit interrupter comprising the light source (45) comprises an LED transmitter (see col. 4, lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light source LED transmitter as taught by Mackenzie with Yamada for the purpose of lasting longer, getting more durable.
Regarding claim 10, which depends from claim 1, Mackenzie discloses:
the light emitted by the light source (45) is in a visible.
Regarding claim 13, which depends from claim 1, Mackenzie discloses:
the status comprises one of an open position, a closed position or a tripped position.
Regarding claim 14, which depends from claim 1, Mackenzie discloses:
the status comprises a diagnostic status of the circuit breaker based on the position of the handle (see paras. 12-14).
Allowable Subject Matter
Claims 2, 6-8, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the circuit breaker comprising:
Claim 2: the light control plate extends from the handle body, the circuit breaker further comprising: an interior wall having opposing sides and a guide channel extending through the opposing first and second sides, the light control plate having a portion extending through the guide channel from the first side of the wall facing the handle body and being movable along the guide channel with movement of the handle, the optical sensor and the light source being connected on opposite sides of the guide channel on the second side of the wall; and a case for housing circuit breaker components including the interior wall.
Claim 6, which depends from claim 1:
the different light passage regions run along an end of the light control plate and form a step-shape profile, which allows or blocks passage of more or less light from the light source to the optical sensor as the light control plate is moved along the guide channel in one direction.
Claim 8, which depends from claim 1:
the guide channel and the light control plate have an arcuate shape.
Claim 11, which depends from claim 1:
a communication device, wherein the processor is further configured to communicate to a remote device, via the communication device, the determined status of the circuit breaker.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 9, 2022
	/BERNARD ROJAS/           Primary Examiner, Art Unit 2837